



EXHIBIT 10.4


AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amendment to the Amended and Restated Employment Agreement (this
“Amendment”), dated as of June 5, 2020 (the “Effective Date”), is made by and
between Tanger Properties Limited Partnership (the “Company”), and Carrie A.
Warren (“Executive”) (collectively, referred to herein as the “Parties”).
RECITALS
WHEREAS, immediately prior to the Effective Date, Executive was employed by the
Company pursuant to that certain Amended and Restated Employment Agreement,
effective as of December 29, 2008 (the “Agreement”).
WHEREAS, the Parties desire to amend the Agreement on the terms and conditions
set forth herein, effective as of the Effective Date, and that, subject to the
terms and conditions set forth herein, the Company shall continue to employ
Executive and Executive shall accept such continued employment with the Company.
AGREEMENT
In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:
1.Amendment. The definition of “Good Reason” in Section 8 is hereby deleted in
its entirety and replaced with the following:
“‘Good Reason’ Executive shall have ‘Good Reason’ to terminate her employment
hereunder if (i) the Company fails to make payment of amounts due to Executive
hereunder within thirty (30) days after Executive has made written demand
therefor upon Company; (ii) Company commits a material breach of its obligations
under this Agreement and fails to cure such breach after a thirty (30) day
written notice thereof; or (iii) if, after a Change of Control, the principal
duties of Executive are required to be performed at a location other than the
Greensboro, North Carolina metropolitan area without her consent.”
2.    Entire Agreement. The terms of the Agreement, as modified by this
Amendment, are intended by the parties to be the final expression of their
agreement with respect to the employment of Executive by the Company and its
affiliates and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that the Agreement, as
modified by this Amendment, shall constitute the complete and exclusive
statement of its terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal






June 5, 2020

--------------------------------------------------------------------------------





proceeding to vary the terms of this Agreement. Except as expressly set forth
above, each and every provision of the Agreement shall remain unchanged and in
full force and effect.
3.    General Provisions. Except as set forth in Section 2, the provisions of
Section 9 of the Agreement shall govern this Amendment, to the fullest extent
applicable and are hereby incorporated into this Amendment. Capitalized terms
not defined herein shall have the meanings given to them in the Agreement.
[Signature page follows.]








June 5, 2020

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.


CARRIE A. WARREN






/s/ Carrie A. Warren
Senior Vice President and
Chief Marketing Officer




TANGER PROPERTIES LIMITED PARTNERSHIP


By: Tanger GP Trust, its sole general partner






By: /s/ Steven B. Tanger                               
  Name: Steven B. Tanger
  Title: Chief Executive Officer







Signature Page to Amendment to Employment Agreement


June 5, 2020